EXHIBIT10.8 Grant # SERVICE-BASED RESTRICTED STOCK UNIT AGREEMENT This Service-Based Restricted Stock Unit Agreement (“Agreement”) is made and entered into as of [DATE] (the “Grant Date”) by and between Computer Sciences Corporation, a Nevada corporation (the “Company”), and [NAME], a full-time employee of the Company and/or one or more of its subsidiaries (the “Employee”). WHEREAS, pursuant to the Company’s [PLAN] Stock Incentive Plan (the “Plan”), the Company desires to grant to the Employee, and the Employee desires to accept, a restricted stock unit redeemable in shares of common stock, par value $1.00 per share, of the Company (the “Common Stock”), upon the terms and conditions set forth herein, which terms, conditions and restrictions have been approved by the committee of the Board of Directors administering the Plan (the “Committee”); NOW, THEREFORE, in consideration of the foregoing recital and the covenants set forth herein, the parties hereto hereby agree as follows: The Company hereby grants to the Employee, and the Employee hereby accepts, a restricted stock unit redeemable by the delivery of [SHARES] shares of Common Stock, which restricted stock unit shall be subject to all of the terms and conditions set forth in this Agreement, including, without limitation, those set forth in Schedule“RSU5” attached hereto and incorporated herein by this reference (the “RSU”). Except as otherwise provided in this Agreement, the RSU shall be "redeemed" by the Company delivering to the Employee (or after the Employee's death, the beneficiary designated by the Employee for such purpose), on the redemption date indicated below, the number of shares of Common Stock indicated below across from such date ("RSU Shares"), together with Dividend Equivalents (as hereinafter defined): RSU SharesRedemption Date (Shares)3rd Anniversary of the Grant Date The term “Dividend Equivalents” shall mean, with respect to each RSU Share being delivered by the Company upon redemption of the RSU, or cancelled by the Company in payment of withholding taxes, an amount in cash equal to the aggregate amount of all regular cash dividends paid on a share of Common Stock during the period between the Grant Date and the date of such redemption or cancellation, together with interest thereon at the rate credited to amounts deferred under the Company’s Deferred Compensation Plan, as such rate may be changed from time to time. COMPUTER SCIENCES CORPORATION By Michael W. Laphen Chairman, President and Chief Executive Officer By Donald G. DeBuck Vice President and Chief Financial Officer IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly executed as of the Grant Date. EMPLOYEE [NAME] The Employee acknowledges receipt of the Plan and a Prospectus relating to the RSU, and further acknowledges that he or she has reviewed this Agreement and the related documents and accepts the provisions thereof. [NAME] [ADD1] [ADD2] [ADD3] [SERVICE-BASED] RESTRICTED STOCK UNIT SCHEDULE RSU5 ADDITIONAL TERMS AND CONDITIONS 1.Forfeiture Obligations. (a)Certain Definitions.For purposes of this Agreement, the following terms shall have the following meanings: (i)“Redemption Date” shall mean, with respect to each RSU Share, the date upon which the RSU was redeemed by the delivery of such RSU Share to the Employee or the date upon which such RSU Share was cancelled in payment of Taxes (as hereinafter defined). (ii)“Measurement Period” shall mean, with respect to each Redemption Date, the period set forth in Section 1(c)(i) or (ii) hereof, respectively. (iii)The “Fair Market Value” of an RSU Share on any date shall be equal to the last sale price, regular way, of a share of Common Stock on such date (or in case the principal United States national securities exchange on which the Common Stock is listed or admitted to trading is not open on such date, the next preceding date upon which it is open), or in case no such sale takes place on such day, the average of the closing bid and asked prices, regular way, in either case as reported in the principal consolidated transaction reporting system with respect to securities listed or admitted to trading on such securities exchange. (b)Refund of Stock Value.If any of the events set forth in Section1(c)(i) or (ii) hereof shall occur during the Measurement Period for any Redemption Date, then the Employee shall immediately deliver to the Company an amount in cash equal to the aggregate Fair Market Value, determined as of such Redemption Date, of all RSU Shares which were delivered to the Employee or cancelled in payment of Taxes on such Redemption Date. (c)Triggering Events.The events referred to in Section 1(b) hereof are as follows: (i)Competing With the Company after Voluntary Termination of Employment and Prior to Six Months after a Redemption Date.The Employee participating, as a director, officer, employee, agent, consultant or greater than 5% equityholder (collectively, “Participating”), in any of the following during the period of time commencing on the date upon which the Employee's status as a full-time employee of the Company or its affiliates is voluntarily terminated (the “Voluntary Employment Termination Date”), there being a presumption that any termination of employment is voluntary, and continuing until six months after a Redemption Date (for the purpose of such event, and with respect to each such Redemption Date, the “Measurement Period”): 1 (A)Participating in any manner in any enterprise that competes with, or is becoming a competitor of, the Company (if the Employee is a Corporate Employee) or any operating business unit of the Company in which the Employee has been employed within one year prior to the Voluntary Employment Termination Date (if the Employee is not a Corporate Employee) in any city in which the Company or such business unit, respectively, provides services or products on the Voluntary Employment Termination Date; or (B)Participating in any other organization or business, which organization or business, or which Participation therein, is or is becoming otherwise prejudicial to or in conflict with the interests of the Company. (ii)Engaging in Certain Activities after Voluntary or Involuntary Termination of Employment and Prior to One Year after a Redemption Date.The Employee engaging in any of the following activities during the period of time commencing on the date upon which the Employee's status as a full-time employee of the Company or its affiliates is voluntarily or involuntarily terminated (the “Employment Termination Date”) and continuing until one year after a Redemption Date (for the purpose of such events, and with respect to each such Redemption Date, the “Measurement Period”): (A)Solicitation of Customers or Prospective Customers.Directly or indirectly soliciting any of the following with respect to any of the services or products that the Company or any of its affiliates then provide to customers: (1)any person or entity that the Employee knew to be a customer of the Company or any of its affiliates; or (2)any person or entity whose business the Employee solicited on behalf of the Company or its affiliates during the one-year period preceding the Employment Termination Date. (B)Solicitation or Hiring of Employees.Directly or indirectly soliciting or hiring any person who then is an employee of the Company or any of its affiliates. (C)Disclosure of Confidential Information.Use, or disclosure, communication or delivery to any person or entity, of any confidential business information or trade secrets that the Employee obtained during the course of his or her employment with the Company or any of its affiliates (collectively, “Confidential Information”).Confidential Information includes, without limitation, the following: 2 (1)non-public financial information; (2)non-public operational information, including, without limitation, information relating to business or market strategies, pricing policies and methodologies, research and development plans, or the introduction of new services or products; (3)information regarding employees, including, without limitation, names, addresses, contact information and compensation; (4)information regarding customers and suppliers, including, without limitation, names, addresses, contact information and requirements, and the terms and conditions of the business arrangements with such customers and suppliers; (5)information regarding potential acquisitions or dispositions of businesses or products; and (6)information relating to proprietary technological or intellectual property, or the operational or functional features or limitations thereof. (d)Release of Forfeiture Obligations. (i)Notwithstanding the foregoing, the Employee shall be released from (A) all of his or her obligations under Section 1(b) hereof in the event that a Change of Control (as hereinafter defined) occurs within three years prior to the Employment Termination Date, and (B) some or all of his or her obligations under Section1(b) hereof in the event that the Committee (if the Employee is an executive officer of the Company) or the Company's Chief Executive Officer (if the Employee is not an executive officer of the Company) shall determine, in their respective sole discretion, that such release is in the best interests of the Company. (ii)“Change in Control” shall mean the consummation of a “change in the ownership” of Computer Sciences Corporation, a “change in effective control” of Computer Sciences Corporation or a “change in the ownership of a substantial portion of the assets” of Computer Sciences Corporation, in each case, as defined in Section 409A of the U.S. Internal Revenue Code and the regulations thereunder. (e)Effect on Other Rights and Remedies.The rights of the Company set forth in this Section 1 shall not limit or restrict in any manner any rights or remedies which the Company or any of its affiliates may have under law or under any separate employment, confidentiality or other agreement with the Employee or otherwise with respect to the events described in Section 1(c) hereof. 3 (f)Reasonableness.The Employee agrees that the terms and conditions set forth in this Agreement are fair and reasonable and are reasonably required for the protection of the interests of the Company.If, however, in any judicial proceeding any provision of this Agreement is found to be so broad as to be unenforceable, the Employee and the Company agree that such provision shall be interpreted to be only so broad as to be enforceable. 2.Accelerated Redemption of the RSU; Cancellation of the RSU. (a)Termination of Employment at Age 62 or Older Other than for Cause with at least 10 Years of Service; Approved Termination. (i)If, prior to the redemption of the RSU in full: (A)the Employee's status as a full-time employee of the Company or any of its subsidiaries is terminated at age 62 or older for no reason, or for any reason other than Cause (as hereinafter defined), including, without limitation, by reason of death, Disability (as hereinafter defined), a lay-off or leave of absence, and the Employee shall have been (or for any other purpose shall have been treated as if he or she had been) a continuous full-time employee of the Company or its subsidiaries for at least 10 years immediately prior to the date of termination of full-time status, or (B)the Employee's status as a full-time employee of the Company or any of its subsidiaries is terminated and such termination is specifically approved by the Committee for purposes of this Section2(a), then, immediately prior to the close of business on the Employment Termination Date the Company shall redeem the RSU in full. (ii)“Cause” shall mean: (A) fraud, misappropriation, embezzlement or other act of material misconduct against the Company or any of its affiliates; (B) conviction of a felony involving a crime of moral turpitude; (C)willful and knowing violation of any rules or regulations of any governmental or regulatory body material to the business of the Company; or (D) substantial and willful failure to render services in accordance with the terms of his or her employment (other than as a result of illness, accident or other physical or mental incapacity), provided that (X) a demand for performance of services has been delivered to the Employee in writing by the Employee's supervisor at least 60 days prior to termination identifying the manner in which such supervisor believes that the Employee has failed to perform and (Y) the Employee has thereafter failed to remedy such failure to perform. 4 (b)Lay-Off or Leave of Absence. (i)If, prior to the redemption of the RSU in full, the Employee’s status as a full-time employee of the Company or any of its subsidiaries is terminated at age 61 or younger by reason of a permanent or temporary lay-off, or a leave of absence other than a military leave of absence, then: (A)the RSU shall (subject to subparagraph (B) below) be redeemed on the later of: (1)the date or dates upon which it would otherwise have been redeemed if the Employee had not ceased to be a full-time employee of the Company or its subsidiaries, or (2)the date upon which the Employee shall again become a full-time employee of the Company or any of its subsidiaries; and (B)the RSU shall automatically be cancelled on the first anniversary of the Employment Termination Date if the Employee shall not have again become a full-time employee of the Company or any of its subsidiaries on or prior to such anniversary. (ii)If, prior to the redemption of the RSU in full, the Employee’s status as a full-time employee of the Company or any of its subsidiaries is terminated at age 61 or younger by reason of a military leave of absence, then (A)the RSU shall (subject to subparagraph (B) below) be redeemed on the later of: (1)the date or dates upon which it would otherwise have been redeemed if the Employee had not ceased to be a full-time employee of the Company or its subsidiaries, or (2)the date upon which the Employee shall again become a full-time employee of the Company or any of its subsidiaries; and (B)the RSU shall automatically be cancelled on the earlier of the following dates if the Employee shall not again have become a full-time employee of the Company or any of its subsidiaries on or prior to such earlier date: (1)the date upon which the military leave of absence terminates, or (2)the fifth anniversary of the Employment Termination Date. 5 (c)Death or Disability. (i)Notwithstanding anything to the contrary in this Agreement, if the Employee shall die at any time prior to the redemption in full of the RSU, then, one calendar month after such death, the Company shall complete the redemption in full of the RSU. (ii)If, prior to the redemption in full of the RSU, the Employee's status as a full-time employee of the Company or any of its subsidiaries is terminated by reason of the Disability of the Employee, then, one calendar month after the Employment Termination Date, the Company shall complete the redemption in full of the RSU."Disability" shall mean the Employee has become “disabled,” as such term is defined in Section409A of the U.S. Internal Revenue Code and the regulations thereunder. (d)Cancellation of RSU upon Other Termination of Employment.If, prior to the redemption in full of the RSU, the Employee's status as a full-time employee of the Company or any of its subsidiaries is voluntarily or involuntarily terminated other than pursuant to Section 2(a)(i), (b) or (c) hereof, then the RSU shall automatically be cancelled as of the close of business on the Employment Termination Date. (e)Change of Control.
